Per Curiam:
So much of the orders appealed from as requires the caption, of the second separate defense to add the words '‘and not as a counterclaim” should be stricken out. As so modified the orders should be affirmed, with ten dollars costs and disbursements to "the respondent on each appeal. Present — Ingraham, Laughlin, Clarke, Houghton and .Scott, JJ. Orders modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent on each appeal. Settle orders on notice.